FILED

UNITED STATES DISTRICT COURT  2  2014

FoR THE Dlsrrucr oF CoLUMBIA  i»\%|iig'iri¢i{g¢"¢';'§,';',',l',t,§i'a
Dale Brent Adams, )
Plaintiff, §
v. l civil Acci@n N@. /# " ¢? Y?
Senator John McCain et al., l
Defendants. §
_ )
MEMORANDUM OPINION

This matter is before the Court on review of the plaintiff s pro se complaint and
application to proceed in forma pauperis The application will be granted and the case will be
dismissed pursuant to 28 U.S.C. § 191 S(e)(Z)(B)(ii)(iii) (requiring dismissal of a case upon a
determination that the complaint fails to state a claim upon which relief may be granted or seeks
monetary relief from an immune defendant).

The plaintiff, a resident of Harrison, Arkansas, has captioned this action "Verified
Complaint for Declaratory and Injunctive Relief’ ("Compl.") and has named certain members of
the United States Senate and House of Representatives as defendants. Despite the caption, the
plaintiff also seeks $50 billion in monetary damages. Compl. 11 2l5D. The plaintiff alleges,
inter alz'a, that he has been the "victim" of governmental surveillance since 2006 under "Section
215 of the USA Patriot Act and Section 702 of the Foreign Intelligence Surveillance Act of
2008," id. 11 39, and the "Terrorist Warrantless Surveillance Program that was operational in
2006," ia’. 11 50; see also id. 1 19 (the plaintiff stating his "well-founded belief that he was a
victim of the Terrorist Surveillance Program . . . and legitimate fear that the Authorization for the

Use of Military Force . . . and the Military Detention Provision of the National Defense
1

Authorization Act . . . created by Congress have been abused since 2006, to limit and strip
Adams of civil, fundamental and Constitutional rights to cause harm"). The plaintiff seeks to
hold the defendants liable for having "created the [subject] statutes . . . and . . . evading proper
oversight although they know that the intelligence community are [sic] abusing them to defeat
enumerated and fundamental rights." Ia’. 11 48.

The plaintiff purports to sue under Bivens v. Sz'x Unknown Namea' Agenl's of F ederal
Bureau o_fNarcotz`cs, 403 U.S. 388 (1971), Compl. at 2, but such a suit is cognizable against a
federal official in his or her personal capacity for unconstitutional conduct in which he or she
was personally and directly involved, Cameron v. Thornburgh, 983 F.Zd 253, 258 (D.C. Cir.
1993); see Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009) (ln a Bivens lawsuit, "a plaintiff must
plead that each Government-offrcial defendant, through the official's own individual actions, has
violated the Constitution."). This action is predicated on the defendants’ enactment of laws (as
opposed to their execution of laws). The Speech or Debate Clause, U.S. CONST. art. I, § 6, cl.
l, confers on Members of Congress immunity for all actions "within the 'legislative sphere,' even
though their conduct, if performed in other than legislative contexts, would in itself be
unconstitutional or otherwise contrary to criminal or civil statutes." Brown & Williamson
Tobacco Corp. v. Willz`ams, 62 F.3d 4()8, 415 (D.C. Cir. 1995) (quoting Doe v. McMillan, 412
U.S. 3()6, 312-13 (l973)). This grant of immunity encompasses such acts, as those at issue here,
that are "generally done in a session of the House by one of its Members in relation to the

business before it." la'. (quoting Kilbourn v. Thompson, lO3 U.S. 168, 204 (1881)). Thus, in

addition to failing to state a claim under Bivens, the defendants are also immune from this

lawsuit. Hence, this case will be dismissed.'

  

 /5,

Dare; January 37 ,2014 "Uir'réL-i states Disrricr Judg`e`

' A separate order accompanies this Memorandum Opinion.